                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANDREW JOHN WAHOLEK,                            )
                                                )
             Plaintiff,                         )       Civil Action No. 20-cv-01639
                                                )       District Judge Robert J. Colville
                     v.                         )       Magistrate Judge Maureen P. Kelly
                                                )
MELINDA L. ADAMS, Superintendent, and           )
RAY C. SNYDER, FSM – 1,                         )
           Defendants.                          )


                                           ORDER

       AND NOW, this 9th day of July, 2021, after Plaintiff Andrew John Waholek (“Plaintiff”)

filed an action in the above-captioned case, and upon consideration of his Motion for Injunctive

Relief, ECF No. 8, and after a Report and Recommendation recommending that the Motion be

denied was filed by the United States Magistrate Judge, ECF No. 35, giving the parties until July

6, 2021, to file written objections thereto, and no Objections having been filed, and upon

independent review of the record1 including Plaintiff’s July 2, 2021 Notice of Change of Address,

ECF No. 35, indicating he is no longer subject to the complained of conditions, and upon

consideration of the Magistrate Judge’s Report and Recommendation, which is ADOPTED as the



1
  With respect to dispositive matters, the reviewing district court must make a de novo
determination of those portions of the magistrate judge’s report and recommendation to which
objections are made. 28 U.S.C. § 636(b)(1)(B)-(C); Fed. R. Civ. P. 72(b)(3). “The district judge
may accept, reject, or modify the recommended disposition; receive further evidence; or return
the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). The United States
Court of Appeals for the Third Circuit has explained that, “even absent objections to the report
and recommendation, a district court should ‘afford some level of review to dispositive legal
issues raised by the report,’” and has “described this level of review as ‘reasoned
consideration.’” Equal Employment Opportunity Comm’n v. City of Long Branch, 866 F.3d 93,
100 (3d Cir. 2017) (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987))
                                                  1
opinion of this Court,

       IT IS HEREBY ORDERED that the Motion for Injunctive Relief, ECF No. 8, is

DENIED.

       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, if any party wishes to appeal from this Order a notice of appeal, as

provided in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court,

at 700 Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.



                                             BY THE COURT:


                                             /s/ Robert J. Colville
                                             Robert J. Colville
                                             United States District Judge


cc:    Honorable Maureen P. Kelly
       United States Magistrate Judge

       All Counsel of Record Via CM-ECF

       Andrew John Waholek
       201 Michigan Street
       Pittsburgh, PA 15210




                                                2
